Citation Nr: 1816053	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon unemployability (TDIU). 


REPRESENTATION

The Veteran represented by:     The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty from August 1964 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2015, the Veteran testified at a hearing in Montgomery, Alabama, before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  

The Veterans claim was remanded to the agency of original jurisdiction (AOJ) in August 2015, so that the Veteran could have a current examination for his TDIU claim. The AOJ substantially complied with the remand order and, therefore, no additional remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDING OF FACT

The Veteran's service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment consistent with his educational and vocational experience for the entire period on appeal.


CONCLUSION OF LAW

The criteria for a TDIU have been met for the entire period on appeal. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.10, 3.340, 3.341, 4.16 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran testified he has not worked since 2004.  He claims he is entitled to TDIU, asserting his disabilities make him unemployable.  He has problems with his hands, feet, fatigue, and issues being around others. 

Total (100 percent) disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. § 3.340(a).  A total disability rating may be assigned under a DC where the DC associated with a disability prescribes a 100 percent disability rating.  Additionally, regulations provide other methods by which TDIU may be awarded. 

TDIU may be assigned to a veteran who is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities" provided that he has received a disability rating of 60 percent or greater, or if he is service-connected for two or more disabilities, at least one of those disabilities has been assigned a disability rating greater than 40 percent, and the combined disability rating for all disorders is at least 70 percent. 38 C.F.R. § 4.16(a).  

For the entire period on appeal, the Veteran has at least one disability rated 40 percent or greater, and his combined disability ratings exceed 70 percent.  The Veteran's rating was increased to 90 percent on August 12, 2010, and then further increased to 100 percent on May 13, 2015.  

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities, in combination, preclude him from securing and following a substantially gainful occupation.  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  

Evidence mitigating in the Veteran's favor include his testimony before the Board.  The Veteran noted that he has troubles with his memory and being around people.  His wife notes that he stays in his room around 80 percent of the time.  He has temper explosions that are getting worse.  The Veteran also noted that he gets paranoid and has to have his back against the wall.  Because of his legs, he stumbles and falls.  Because of his hands, he has trouble doing any extended activity requiring holding or manipulating things. 

There have been several VA examinations in connection with the Veteran's other claims that were adjudicated during the course of this appeal.  Despite these examinations finding that the Veteran's disabilities have increased in severity, they do not find any functional limitations as a result of the disabilities. See VA exams in January 2011, May 2012, October 2012, and October 2014.  The Board gives these opinions little probative weight because they are internally inconsistent; the limitations noted in the examinations must have some effect on work, even if minor.

The Veteran had a vocational examination in January 2011.  The examiner noted the Veteran's work, education, and military history.  The examiner noted no musculoskeletal issues; but did note burning in the bilateral feet and parethesias and numbness in both hands and feet.  The only psychiatric symptom noted was mild anxiety.  The examiner concluded that the Veteran's disabilities limit his functional ability to drive because of his upper extremities and he stumbles because of his lower extremities.  Ultimately, the examiner limited the Veteran to sedentary employment, but that he could not drive. 

The Board gives this opinion some probative weight because while it considers some of the Veteran's impairments, it does not consider the Veteran's entire symptomology.  The opinion did not consider the Veteran's psychiatric symptoms or his ability to sustain a work day.

After August 12, 2010, the Veteran's psychiatric disabilities increased in severity.  Notably, the Veteran's social limitations increased such that his involvement with family and friends became more limited. 

The Veteran attended a VA examination on March 2016.  Of import, the examination was less than three hours in length and the VA examiner noted that it was clear that the Veteran was tiring by the end of the interview.  After reviewing the Veteran's work history and symptoms, the examiner noted that it was clear that the Veteran's disabilities affected his ability to work before retiring, resulting in downward demotions until the Veteran chose to retire.  The examiner noted that the Veteran had a limited social circle, but his biggest issues were his ability to stand, walk, use his hands, and sustain a work day.  The Veteran did have some short and long term memory issues.  Ultimately, the examiner indicated that as a result of his service-connected disabilities, the Veteran would be precluded from substantially gainful employment. 

The Board gives this opinion great probative weight.  While this examination was conducted nearly six years after the Veteran's application, the Board finds that the Veteran's manipulative and social limitations have been present for the entire time on appeal.  

At most, the medical evidence of record establishes the Veteran could perform sedentary work, with occasional use of his hands and arms.  However, the Veteran also has issues dealing with others and his ability to sustain  a work day.  Given this, the Board finds that the evidence shows that the Veteran's service-connected disabilities, in combination, preclude him from securing and following a substantially gainful occupation. 

After considering the evidence for and against the claim, the Board finds the evidence at least equipoise as to whether the Veteran's service-connected disabilities have rendered him unemployable.  As such, a reasonable doubt arises as to his employability, which is resolved in favor of the Veteran. 38 U.S.C. § 107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  





ORDER

The criteria for a TDIU have been met for the entire period on appeal.



____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


